Citation Nr: 0829178	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  98-13 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1969 
and from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) June 1998 
rating decision and a subsequent March 2005 Board decision, 
which denied entitlement to TDIU.  

In October 1999 the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO.  

In February 2000 and June 2003, the Board remanded the matter 
of entitlement to a TDIU rating for additional development.  
The matter was subsequently forwarded to the Board, wherein 
March 2005, the Board upheld the June 1998 rating decision 
holding that the criteria for a TDIU rating had not been met.  
The veteran has duly appealed the matter.  

By Order dated in May 2007, the United States Court of 
Appeals for Veterans Claims (CAVC) vacated the Board's 
decision and remanded the matter for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion directed the Board to consider the propriety 
of the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) as the veteran has testified that his 
service-connected disabilities have affected his 
employability.  The veteran has testified that he has been 
unemployed due to his service-connected disabilities since 
December 1992.  Service connection is currently in effect for 
a left ankle disability, currently rated as 20 percent 
disabling; a right knee disability, rated as 10 percent 
disabling; and hemorrhoids, rated as noncompensable.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).

Similarly, with respect to TDIU ratings, it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of a service-connected disability(ies) shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

Rating boards are required to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disability(ies), but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  38 C.F.R. § 4.16(b).  The Court has clarified that, 
where a claimant does not meet the schedular requirements of 
4.16(a), the Board has no authority to assign a TDIU rating 
under 38 C.F.R. § 4.16(b) and may only refer the claim to the 
Director, Compensation and Pension Service for extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  
The veteran in this case does not meet the schedular 
requirements of 38 C.F.R. § 4.16(a) for TDIU.

Although the veteran has been afforded several VA 
examinations throughout the pendency of this appeal, a review 
of the record fails to reveal an adequate opinion regarding 
the impact, if any, that the veteran's service-connected 
disabilities have upon his employability.  Prior to any 
consideration of whether the claim should be referred to the 
Director, Compensation and Pension Service, the Board finds 
that a VA examination should be conducted in order to assess 
the impact of the veteran's left ankle, right knee, and 
hemorrhoid disabilities upon his employment/employability.

Further, the VCAA letter pertaining to TDIU did not 
adequately notify him of 38 C.F.R. § 4.16(b).  The Board 
finds that the veteran should be sent VCAA notification that 
pertains to 38 C.F.R. § 4.16(b) and also 38 C.F.R. § 
3.321(b).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive authority 
as it pertains to 38 C.F.R. § 3.321(b) and 
38 C.F.R. § 4.16(b).  See, e.g., Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  The RO should schedule the veteran for 
an appropriate VA examination(s) to 
determine the effect of his service- 
connected disabilities on his 
employability.  The claims file must be 
made available to the examiner(s) for 
review in connection with the 
examinations.  Based on examination 
findings and other evidence contained in 
the claims file, the examiner(s) must 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
is unable to obtain or maintain 
substantially gainful employment solely as 
a result of his service-connected left 
ankle disability, right knee disability, 
and hemorrhoids, without regard to his age 
or any nonservice-connected disorders.  
The examination report(s) must include a 
complete rationale for all opinions and 
conclusions expressed.

3.  After completion of the above, and any 
additional development the RO may deem 
necessary, the RO should review the record 
and determine if the benefit sought on 
appeal can be granted. The appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




